                         Case 8-18-78529-reg                  Doc 1           Filed 12/19/18         Entered 12/19/18 14:51:50



Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

Case number (if known)                                                          Chapter you are filing under:

                                                                                  Chapter 7
                                                                                  Chapter 11
                                                                                  Chapter 12
                                                                                  Chapter 13                                        Check if this an
                                                                                                                                    amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to
distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be
Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Timothy                                                           Karen
     your government-issued        First name                                                        First name
     picture identification (for
     example, your driver's        Preston                                                           Michelle
     license or passport).         Middle name                                                       Middle name
     Bring your picture
                                   Higgins, Jr.                                                      Higgins
     identification to your
                                   Last name and Suffix (Sr., Jr., II, III)                          Last name and Suffix (Sr., Jr., II, III)
     meeting with the trustee.




2.   All other names you have
     used in the last 8 years                                                                        Karen Michelle Dolan
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-3557                                                       xxx-xx-7890
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                               page 1
                        Case 8-18-78529-reg                 Doc 1         Filed 12/19/18      Entered 12/19/18 14:51:50

Debtor 1   Timothy Preston Higgins, Jr.
Debtor 2   Karen Michelle Higgins                                                                     Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have        I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 723 Iris Street
                                 Franklin Square, NY 11010
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Nassau
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this                      Over the last 180 days before filing this petition, I
                                        petition, I have lived in this district longer than            have lived in this district longer than in any other
                                        in any other district.                                         district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                       Case 8-18-78529-reg                   Doc 1        Filed 12/19/18            Entered 12/19/18 14:51:50

Debtor 1    Timothy Preston Higgins, Jr.
Debtor 2    Karen Michelle Higgins                                                                       Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7
                                   Chapter 11
                                   Chapter 12
                                   Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                         that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                         out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for            No.
     bankruptcy within the
     last 8 years?                 Yes.
                                              District                                 When                             Case number
                                              District                                 When                             Case number
                                              District                                 When                             Case number



10. Are any bankruptcy             No
    cases pending or being
    filed by a spouse who is       Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                 When                            Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                 When                            Case number, if known



11. Do you rent your               No.         Go to line 12.
    residence?
                                   Yes.        Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                        Case 8-18-78529-reg                 Doc 1         Filed 12/19/18             Entered 12/19/18 14:51:50

Debtor 1    Timothy Preston Higgins, Jr.
Debtor 2    Karen Michelle Higgins                                                                          Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time        No.       Go to Part 4.
    business?
                                     Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                     No.       I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11                   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                     No.
     U.S.C. § 101(51D).                        Code.

                                     Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any           No.
    property that poses or is
    alleged to pose a threat         Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                page 4
                        Case 8-18-78529-reg                   Doc 1         Filed 12/19/18         Entered 12/19/18 14:51:50

Debtor 1    Timothy Preston Higgins, Jr.
Debtor 2    Karen Michelle Higgins                                                                     Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling
                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a
     so, you are not eligible to         a certificate of completion.                                  certificate of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after                through the internet, even after I reasonably tried to
                                               I reasonably tried to do so.                                 do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                page 5
                        Case 8-18-78529-reg                Doc 1        Filed 12/19/18             Entered 12/19/18 14:51:50

Debtor 1    Timothy Preston Higgins, Jr.
Debtor 2    Karen Michelle Higgins                                                                       Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                             No. Go to line 16b.

                                              Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                             No. Go to line 16c.
                                             Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under           No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that          Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
     after any exempt                      expenses are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                  No
     are paid that funds will
     be available for                        Yes
     distribution to unsecured
     creditors?

18. How many Creditors do          1-49                                            1,000-5,000                                 25,001-50,000
    you estimate that you                                                          5001-10,000                                 50,001-100,000
                                   50-99
    owe?
                                   100-199                                         10,001-25,000                               More than100,000
                                   200-999

19. How much do you                $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your assets to                                                        $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be worth?                      $50,001 - $100,000
                                   $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                   $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

20. How much do you                $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your liabilities      $50,001 - $100,000                              $10,000,001 - $50 million                    $1,000,000,001 - $10 billion
    to be?
                                   $100,001 - $500,000                             $50,000,001 - $100 million                   $10,000,000,001 - $50 billion
                                   $500,001 - $1 million                           $100,000,001 - $500 million                  More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
                                 1519, and 3571.
                                 /s/ Timothy Preston Higgins, Jr.                                 /s/ Karen Michelle Higgins
                                 Timothy Preston Higgins, Jr.                                     Karen Michelle Higgins
                                 Signature of Debtor 1                                            Signature of Debtor 2

                                 Executed on     December 17, 2018                                Executed on     December 17, 2018
                                                 MM / DD / YYYY                                                   MM / DD / YYYY




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 6
                      Case 8-18-78529-reg                       Doc 1    Filed 12/19/18           Entered 12/19/18 14:51:50

Debtor 1   Timothy Preston Higgins, Jr.
Debtor 2   Karen Michelle Higgins                                                                         Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. §
If you are not represented by   342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information
an attorney, you do not need    in the schedules filed with the petition is incorrect.
to file this page.
                                /s/ Stuart P. Gelberg                                              Date         December 17, 2018
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Stuart P. Gelberg sg6986
                                Printed name

                                Stuart P. Gelberg, Esq
                                Firm name

                                600 Old Country Road Ste 410
                                Garden City, NY 11530-2009
                                Number, Street, City, State & ZIP Code

                                Contact phone     516-228-4280                               Email address         spg@13trustee.net
                                sg6986 NY
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                       Case 8-18-78529-reg                           Doc 1   Filed 12/19/18           Entered 12/19/18 14:51:50


 Fill in this information to identify your case:

 Debtor 1                Timothy Preston Higgins, Jr.
                         First Name                         Middle Name              Last Name

 Debtor 2                Karen Michelle Higgins
 (Spouse if, filing)     First Name                         Middle Name              Last Name

 United States Bankruptcy Court for the:             EASTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?

          No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                          Case 8-18-78529-reg                         Doc 1           Filed 12/19/18                Entered 12/19/18 14:51:50


 Fill in this information to identify your case:

 Debtor 1                   Timothy Preston Higgins, Jr.
                            First Name                       Middle Name                       Last Name

 Debtor 2                   Karen Michelle Higgins
 (Spouse if, filing)        First Name                       Middle Name                       Last Name

 United States Bankruptcy Court for the:               EASTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and case
number (if known).
 Part 1:         List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
         No. Go to Part 2.

          Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority             Nonpriority
                                                                                                                                             amount               amount
 2.1          Alliance One Receivables                               Last 4 digits of account number       9515                    $775.20              $775.20                 $0.00
              Priority Creditor's Name
              6565 Kimball Drive                                     When was the debt incurred?           2017
              Suite 200
              Gig Harbor, WA 98335
              Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                              Contingent
           Debtor 1 only                                               Unliquidated
           Debtor 2 only                                               Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                     Domestic support obligations

           Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
           No                                                          Other. Specify
           Yes                                                                           tickets




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              43443                                              Best Case Bankruptcy
                        Case 8-18-78529-reg                           Doc 1           Filed 12/19/18              Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                            Case number (if known)

 2.2      Delaware River Jt Toll Br                                  Last 4 digits of account number      4788                      $31.00     $31.00               $0.00
          Priority Creditor's Name
          PO Box 4971                                                When was the debt incurred?          2017
          Trenton, NJ 08650
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                               Contingent
         Debtor 1 only                                                 Unliquidated
         Debtor 2 only                                                 Disputed
         Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

         At least one of the debtors and another                       Domestic support obligations

         Check if this claim is for a community debt                   Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
         No                                                            Other. Specify
         Yes                                                                             tolls/fine

 2.3      Internal Revenue Service                                   Last 4 digits of account number      3557               $9,113.00       $9,113.00              $0.00
          Priority Creditor's Name
          PO Box 7346                                                When was the debt incurred?          2014 to 2016
          Philadelphia, PA 19101-7346
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                               Contingent
         Debtor 1 only                                                 Unliquidated
         Debtor 2 only                                                 Disputed
         Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

         At least one of the debtors and another                       Domestic support obligations

         Check if this claim is for a community debt                   Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
         No                                                            Other. Specify
         Yes                                                                             income taxes

 2.4      Lynbrook Village Court                                     Last 4 digits of account number      5501                     $355.00    $355.00               $0.00
          Priority Creditor's Name
          c/o Fundamental Bus Svcs                                   When was the debt incurred?          2018
          14 Front Street
          Hempstead, NY 11550
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                               Contingent
         Debtor 1 only                                                 Unliquidated
         Debtor 2 only                                                 Disputed
         Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

         At least one of the debtors and another                       Domestic support obligations

         Check if this claim is for a community debt                   Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
         No                                                            Other. Specify
         Yes                                                                             ticket




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 8-18-78529-reg                           Doc 1           Filed 12/19/18              Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                            Case number (if known)

 2.5      MTA Bridges & Tunnels                                      Last 4 digits of account number                               $325.50     $0.00          $325.50
          Priority Creditor's Name
          PO Box 15185                                               When was the debt incurred?
          Albany, NY 12212
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                               Contingent
         Debtor 1 only                                                 Unliquidated
         Debtor 2 only                                                 Disputed
         Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

         At least one of the debtors and another                       Domestic support obligations

         Check if this claim is for a community debt                   Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
         No                                                            Other. Specify
         Yes                                                                             ticket/fine

 2.6      Nassau County Photo Enf                                    Last 4 digits of account number                               $823.91     $0.00          $823.91
          Priority Creditor's Name
          c/o Alliance One                                           When was the debt incurred?          2017
          PO Box 11641
          Tacoma, WA 98411-6641
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                               Contingent
         Debtor 1 only                                                 Unliquidated
         Debtor 2 only                                                 Disputed
         Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

         At least one of the debtors and another                       Domestic support obligations

         Check if this claim is for a community debt                   Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
         No                                                            Other. Specify
         Yes                                                                             ticket

 2.7      Nassau County Photo Enf                                    Last 4 digits of account number                               $245.00   $245.00              $0.00
          Priority Creditor's Name
          PO Box 758                                                 When was the debt incurred?          2016 & 2018
          Plainview, NY 11803
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                               Contingent
         Debtor 1 only                                                 Unliquidated
         Debtor 2 only                                                 Disputed
         Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

         At least one of the debtors and another                       Domestic support obligations

         Check if this claim is for a community debt                   Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
         No                                                            Other. Specify
         Yes                                                                             tickets




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                           Doc 1           Filed 12/19/18              Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                            Case number (if known)

 2.8      Nassau TPVA                                                Last 4 digits of account number      2059               $1,101.06       $1,101.06              $0.00
          Priority Creditor's Name
          c/o Alliance One                                           When was the debt incurred?          2016 to 2018
          PO Box 510267
          Livonia, MI 48151-6267
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                               Contingent
         Debtor 1 only                                                 Unliquidated
         Debtor 2 only                                                 Disputed
         Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

         At least one of the debtors and another                       Domestic support obligations

         Check if this claim is for a community debt                   Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
         No                                                            Other. Specify
         Yes                                                                             tickets

 2.9      Nassau TPVA                                                Last 4 digits of account number      4960                     $823.91    $823.91               $0.00
          Priority Creditor's Name
          c/o Alliance One                                           When was the debt incurred?          2016 to 2018
          PO Box 510267
          Livonia, MI 48151-6267
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                               Contingent
         Debtor 1 only                                                 Unliquidated
         Debtor 2 only                                                 Disputed
         Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

         At least one of the debtors and another                       Domestic support obligations

         Check if this claim is for a community debt                   Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
         No                                                            Other. Specify
         Yes                                                                             tickets

 2.1
 0        NYC Dept of Finance                                        Last 4 digits of account number                               $315.00      $0.00           $315.00
          Priority Creditor's Name
          Church Street Station                                      When was the debt incurred?          2016 to 2018
          PO Box 3600
          New York, NY 10008
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                               Contingent
         Debtor 1 only                                                 Unliquidated
         Debtor 2 only                                                 Disputed
         Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

         At least one of the debtors and another                       Domestic support obligations

         Check if this claim is for a community debt                   Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
         No                                                            Other. Specify
         Yes                                                                             tickets/fines




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 8-18-78529-reg                           Doc 1           Filed 12/19/18              Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                            Case number (if known)

 2.1
 1          Port Auth NJ & NJ                                        Last 4 digits of account number      8677                      $30.50            $30.50                  $0.00
            Priority Creditor's Name
            Tolls by Mail                                            When was the debt incurred?          2017
            PO Box 15183
            Albany, NY 12212-5183
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                              Contingent
          Debtor 1 only                                                Unliquidated
           Debtor 2 only                                               Disputed
          Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

          At least one of the debtors and another                      Domestic support obligations

          Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
           No                                                          Other. Specify
          Yes                                                                            tolls/fine

 2.1
 2          Port Auth NJ & NJ                                        Last 4 digits of account number      5476                      $30.50            $30.50                  $0.00
            Priority Creditor's Name
            Tolls by Mail                                            When was the debt incurred?
            PO Box 15183
            Albany, NY 12212-5183
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                              Contingent
           Debtor 1 only                                               Unliquidated
          Debtor 2 only                                                Disputed
          Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

          At least one of the debtors and another                      Domestic support obligations

          Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
           No                                                          Other. Specify
          Yes                                                                            tolls/fine

 2.1
 3          Village of Mineola                                       Last 4 digits of account number      5501                     $180.00          $180.00                   $0.00
            Priority Creditor's Name
            155 Washington Avenue                                    When was the debt incurred?          2018
            Mineola, NY 11501
            Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                              Contingent
           Debtor 1 only                                               Unliquidated
          Debtor 2 only                                                Disputed
          Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

          At least one of the debtors and another                      Domestic support obligations

          Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                Claims for death or personal injury while you were intoxicated
           No                                                          Other. Specify
          Yes                                                                            ticket

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

         No. You have nothing to report in this part. Submit this form to the court with your other schedules.

         Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority unsecured
       claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more than one


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 5 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1         Filed 12/19/18                 Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                           Case number (if known)

       creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part 2.
                                                                                                                                                              Total claim

 4.1        ADT Security System                                       Last 4 digits of account number         6534                                                           $940.27
            Nonpriority Creditor's Name
            c/o Virtuoso Sourcing Grp                                 When was the debt incurred?             2018
            PO Box 14581
            Des Moines, IA 50306-3581
            Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify     services


 4.2        Alexander Shalshin MD                                     Last 4 digits of account number                                                                        $800.70
            Nonpriority Creditor's Name
            PO Box 918                                                When was the debt incurred?             2018
            Syosset, NY 11791
            Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify     medical services


 4.3        American Express                                          Last 4 digits of account number         1006                                                        $1,183.00
            Nonpriority Creditor's Name
            PO Box 981537                                             When was the debt incurred?             2004 to 2018
            El Paso, TX 79998
            Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another                   Student loans
              Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify     credit card for goods and services




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 6 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.4      BAC                                                        Last 4 digits of account number       6716                                              $768.00
          Nonpriority Creditor's Name
          PO Box 982234                                              When was the debt incurred?           2015 to 2017
          El Paso, TX 79998-2234
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services


 4.5      Bank of America                                            Last 4 digits of account number       5246                                            $8,642.00
          Nonpriority Creditor's Name
          PO Box 982234                                              When was the debt incurred?           2014 to 2017
          El Paso, TX 79998-2234
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services


 4.6      Bank of America                                            Last 4 digits of account number       1309                                            $9,410.97
          Nonpriority Creditor's Name
          c/o Mercantile                                             When was the debt incurred?           last used 2017
          165 Lawrence Drive
          Suite 100
          Buffalo, NY 14221-7900
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 7 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.7      Bank of America                                            Last 4 digits of account number       9450                                            $5,489.00
          Nonpriority Creditor's Name
          PO Box 982234                                              When was the debt incurred?           2011 to 2017
          El Paso, TX 79998-2234
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services


 4.8      Brooks Brothers                                            Last 4 digits of account number       8148                                            Unknown
          Nonpriority Creditor's Name
          PO Box 6497                                                When was the debt incurred?           2016 to 2017
          Sioux Falls, SD 57117-4000
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services


 4.9      Capital One                                                Last 4 digits of account number       1984                                              $428.33
          Nonpriority Creditor's Name
          c/o Northland Group                                        When was the debt incurred?           last used 2017
          PO Box 390846
          Minneapolis, MN 55439
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.10     Capital One                                                Last 4 digits of account number       7918                                            $3,937.00
          Nonpriority Creditor's Name
          PO Box 85015                                               When was the debt incurred?           2010 to 2017
          Richmond, VA 23285-5075
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services


 4.11     Capital One                                                Last 4 digits of account number       0418                                            Unknown
          Nonpriority Creditor's Name
          PO Box 85015                                               When was the debt incurred?           2010 to 2017
          Richmond, VA 23285-5075
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services


 4.12     Capital One                                                Last 4 digits of account number       5142                                              $885.00
          Nonpriority Creditor's Name
          PO Box 71083                                               When was the debt incurred?           2013 to 2017
          Charlotte, NC 28272-1083
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.13     Capital One                                                Last 4 digits of account number       4398                                              $832.00
          Nonpriority Creditor's Name
          PO Box 71083                                               When was the debt incurred?           2011 to 2017
          Charlotte, NC 28272-1083
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services


 4.14     Capital One/Best Buy                                       Last 4 digits of account number       4230                                            Unknown
          Nonpriority Creditor's Name
          PO Box 5253                                                When was the debt incurred?           2013 to 2017
          Carol Stream, IL 60197
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services


 4.15     Capital One/Dress Barn                                     Last 4 digits of account number       6453                                              $907.00
          Nonpriority Creditor's Name
          PO Box 71107                                               When was the debt incurred?           2018
          Charlotte, NC 28272-1106
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 10 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.16     Chase                                                      Last 4 digits of account number       2171                                            $3,603.00
          Nonpriority Creditor's Name
          PO Box 1423                                                When was the debt incurred?           2013 to 2017
          Charlotte, NC 28201-1423
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services


 4.17     Chase                                                      Last 4 digits of account number       2296                                            $1,538.00
          Nonpriority Creditor's Name
          PO Box 1423                                                When was the debt incurred?           2014 to 2017
          Charlotte, NC 28201-1423
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services


 4.18     Citibank, NA                                               Last 4 digits of account number       4147                                            $2,614.41
          Nonpriority Creditor's Name
          c/o Portfolio Recovery                                     When was the debt incurred?           last used 2017
          120 Corporate Blvd
          Norfolk, VA 23502
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 11 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.19     Citicards                                                  Last 4 digits of account number       4147                                            $2,614.41
          Nonpriority Creditor's Name
          PO Box 9001037                                             When was the debt incurred?           2014 to 2017
          Louisville, KY 40290-1037
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services


 4.20     Citicards                                                  Last 4 digits of account number       9252                                            $2,047.05
          Nonpriority Creditor's Name
          PO Box 9001037                                             When was the debt incurred?           2016 to 2017
          Louisville, KY 40290-1037
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services


 4.21     Citicards                                                  Last 4 digits of account number                                                       $2,327.00
          Nonpriority Creditor's Name
          c/o Portfolio Recovery                                     When was the debt incurred?           last used 2017
          120 Corporate Blvd
          Suite 100
          Norfolk, VA 23502
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 12 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.22     Citicards                                                  Last 4 digits of account number       7735                                            $5,061.00
          Nonpriority Creditor's Name
          PO Box 9001037                                             When was the debt incurred?           2011 to 2017
          Louisville, KY 40290-1037
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services


 4.23     Comenity Bank                                              Last 4 digits of account number       4637                                              $907.00
          Nonpriority Creditor's Name
          c/o Portfolio Recovery                                     When was the debt incurred?           2018
          120 Corporate Blvd.
          Suite 1
          Norfolk, VA 23502
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services


 4.24     Congressional FCU                                          Last 4 digits of account number       7884                                          $19,334.00
          Nonpriority Creditor's Name
          PO Box 23267                                               When was the debt incurred?           2010 to 2017
          Washington, DC 20026-3267
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 13 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.25     Congressional FCU                                          Last 4 digits of account number       7950                                          $16,253.83
          Nonpriority Creditor's Name
          PO Box 23267                                               When was the debt incurred?           2015
          Washington, DC 20026-3267
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    student loan


 4.26     Discover                                                   Last 4 digits of account number       9111                                            $8,233.00
          Nonpriority Creditor's Name
          PO Box 71098                                               When was the debt incurred?           2011 to 2017
          Charlotte, NC 28272-1084
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services


 4.27     Discover Bank                                              Last 4 digits of account number       5760                                            $6,261.60
          Nonpriority Creditor's Name
          c/o Radius Global Sol                                      When was the debt incurred?           2011 to 2017
          PO Box 390846
          Minneapolis, MN 55439
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 14 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.28     Discover Card                                              Last 4 digits of account number       9111                                            $8,233.90
          Nonpriority Creditor's Name
          c/o EIS Collections                                        When was the debt incurred?           last used 2017
          PO Box 1398
          Reynoldsburg, OH 43068-6398
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services


 4.29     Erica Sakol, Esq.                                          Last 4 digits of account number                                                     $12,800.00
          Nonpriority Creditor's Name
          114 Old Country Road                                       When was the debt incurred?           2018
          Suite 200
          Mineola, NY 11501
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    legal services


 4.30     Fidelity                                                   Last 4 digits of account number       9010                                              $184.92
          Nonpriority Creditor's Name
          PO Box 790408                                              When was the debt incurred?           2018
          Saint Louis, MO 63179-0408
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 15 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.31     Foxx Dental of FranklinSq                                  Last 4 digits of account number                                                         $137.50
          Nonpriority Creditor's Name
          157 New Hyde Park Road                                     When was the debt incurred?           2018
          Franklin Square, NY 11010
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    dental services


 4.32     GM Financial                                               Last 4 digits of account number       3512                                            $9,529.00
          Nonpriority Creditor's Name
          PO Box 181145                                              When was the debt incurred?           2016
          Arlington, TX 76096
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    automobiles lease - expires February 2019


 4.33     GM Financial                                               Last 4 digits of account number       3490                                            $3,028.00
          Nonpriority Creditor's Name
          PO Box 181145                                              When was the debt incurred?           2016
          Arlington, TX 76096
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    automobile lease - expires February 2019




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 16 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.34     Great Lakes                                                Last 4 digits of account number       0276                                          $10,166.22
          Nonpriority Creditor's Name
          PO Box 7860                                                When was the debt incurred?           2014
          Madison, WI 53707-7860
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    student loan


 4.35     Home Depot                                                 Last 4 digits of account number       4544                                              $638.00
          Nonpriority Creditor's Name
          PO Box 7903545                                             When was the debt incurred?           2012 to 2018
          Saint Louis, MO 63179-0345
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services


 4.36     Jonathan Kroll, Esq.                                       Last 4 digits of account number                                                     $16,342.00
          Nonpriority Creditor's Name
          400 Garden City Plaza                                      When was the debt incurred?           2018
          Suite 435
          Garden City, NY 11530
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    legal services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 17 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.37     Kohl's                                                     Last 4 digits of account number       8402                                              $618.00
          Nonpriority Creditor's Name
          PO Box 2983                                                When was the debt incurred?           2016 to 2017
          Milwaukee, WI 53201-2983
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services


 4.38     Kohl's                                                     Last 4 digits of account number       2401                                              $381.00
          Nonpriority Creditor's Name
          PO Box 2983                                                When was the debt incurred?           2017
          Milwaukee, WI 53201-2983
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services


 4.39     Lending Club                                               Last 4 digits of account number       7330                                            Unknown
          Nonpriority Creditor's Name
          Payment Solutions Dept                                     When was the debt incurred?           2015
          71 Stevenson Street
          Suite 300
          San Francisco, CA 94105
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 18 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.40     Macy's                                                     Last 4 digits of account number       5810                                                $13.59
          Nonpriority Creditor's Name
          PO Box 78008                                               When was the debt incurred?           2014 to 2018
          Phoenix, AZ 85062-8008
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services


 4.41     Margot Spitzer, MD                                         Last 4 digits of account number                                                         $250.00
          Nonpriority Creditor's Name
          14 Meadow Lane                                             When was the debt incurred?           2018
          Lawrence, NY 11559
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    medical services


 4.42     NAPPM                                                      Last 4 digits of account number       3514                                              $118.75
          Nonpriority Creditor's Name
          PO Box 199                                                 When was the debt incurred?           2017
          Glen Head, NY 11545-0199
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 19 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.43     Nassau Anesthesia                                          Last 4 digits of account number       7702                                              $495.26
          Nonpriority Creditor's Name
          c/o C.tech Collections                                     When was the debt incurred?           2013
          PO Box 402
          Mount Sinai, NY 11766
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    medical services


 4.44     Nassau Co Medical Center                                   Last 4 digits of account number       2556                                              $200.00
          Nonpriority Creditor's Name
          PO Box 32069                                               When was the debt incurred?           2018
          New York, NY 10087-2069
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    medical services


 4.45     National Grid                                              Last 4 digits of account number       7004                                            $6,693.97
          Nonpriority Creditor's Name
          PO Box 11791                                               When was the debt incurred?           2014 to 2017
          Newark, NJ 07101-9991
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 20 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.46     NEFCU                                                      Last 4 digits of account number       3700                                          $13,497.00
          Nonpriority Creditor's Name
          1000 Corporate Drive                                       When was the debt incurred?           2015 to 2017
          Westbury, NY 11590
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    credit card for goods and services


 4.47     Northwell                                                  Last 4 digits of account number       5587                                            $5,489.81
          Nonpriority Creditor's Name
          3451 Harry S Truman Blvd                                   When was the debt incurred?           2017
          Saint Charles, MO 63301-4047
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    medical services


 4.48     Northwell Health                                           Last 4 digits of account number       9355                                              $374.00
          Nonpriority Creditor's Name
          c/o Brown & Joseph                                         When was the debt incurred?           2018
          PO Box 59838
          Schaumburg, IL 60159-0838
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 21 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.49     Northwell Health/NSUH                                      Last 4 digits of account number       9598                                              $200.00
          Nonpriority Creditor's Name
          c/o Professional Clms Bur                                  When was the debt incurred?           2017
          PO Box 9060
          Hicksville, NY 11802-9060
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    medical services


 4.50     Northwell/LIJ VS                                           Last 4 digits of account number                                                         $200.00
          Nonpriority Creditor's Name
          PO Box 4326                                                When was the debt incurred?           2018
          Manhasset, NY 11030
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    medical services


 4.51     Northwell/NSUH                                             Last 4 digits of account number                                                         $200.00
          Nonpriority Creditor's Name
          PO Box 4318                                                When was the debt incurred?           2018
          Manhasset, NY 11030
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 22 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.52     Old Navy                                                   Last 4 digits of account number       0022                                            $2,527.00
          Nonpriority Creditor's Name
          PO Box 960017                                              When was the debt incurred?           2013 to 2017
          Orlando, FL 32896-0017
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services


 4.53     PDCN Emergency Amb                                         Last 4 digits of account number       7366                                            $2,348.26
          Nonpriority Creditor's Name
          PO Box 416659                                              When was the debt incurred?           2018
          Boston, MA 02241-6659
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    medical services


 4.54     Progressive Leasing                                        Last 4 digits of account number       5641                                            $1,572.90
          Nonpriority Creditor's Name
          256 Data Drive                                             When was the debt incurred?           2018
          Draper, UT 84020
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 23 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.55     PSEG                                                       Last 4 digits of account number       7517                                            $3,554.83
          Nonpriority Creditor's Name
          PO Box 9050                                                When was the debt incurred?           2014 to 2017
          Hicksville, NY 11801
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    services


 4.56     Synchrony Bank/Amazon                                      Last 4 digits of account number       0185                                            Unknown
          Nonpriority Creditor's Name
          PO Box 960013                                              When was the debt incurred?           2010 to 2017
          Orlando, FL 32896-0013
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services


 4.57     Synchrony Bank/Amazon                                      Last 4 digits of account number       5393                                            Unknown
          Nonpriority Creditor's Name
          PO Box 960013                                              When was the debt incurred?           2016 to 2017
          Orlando, FL 32896-0013
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 24 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.58     Synchrony Bank/BP                                          Last 4 digits of account number       3429                                            Unknown
          Nonpriority Creditor's Name
          PO Box 530942                                              When was the debt incurred?           2016 to 2017
          Atlanta, GA 30353-0942
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services


 4.59     Synchrony Bank/PC Richard                                  Last 4 digits of account number       0949                                            Unknown
          Nonpriority Creditor's Name
          PO Box 965036                                              When was the debt incurred?           2010 to 2017
          Orlando, FL 32896
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services


 4.60     Synchrony Bank/PC Richard                                  Last 4 digits of account number       0225                                            $1,352.00
          Nonpriority Creditor's Name
          PO Box 960061                                              When was the debt incurred?           2013 to 2017
          Orlando, FL 32896-0061
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 25 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18               Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 4.61     Synchrony Bank/WalMart                                     Last 4 digits of account number       0762                                            $3,984.29
          Nonpriority Creditor's Name
          c/o Portfolio Recovery                                     When was the debt incurred?           2018
          120 Corporate Blvd
          Norfolk, VA 23502
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services


 4.62     Synchrony Bank/Walmart                                     Last 4 digits of account number       0762                                            $3,984.00
          Nonpriority Creditor's Name
          Attn Bankruptcy Dept                                       When was the debt incurred?           2018
          PO Box 965064
          Orlando, FL 32896-5064
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    charge card for goods and services


 4.63     US Bank                                                    Last 4 digits of account number       5274                                            $1,054.07
          Nonpriority Creditor's Name
          PO Box 068                                                 When was the debt incurred?           2016
          Buffalo, NY 14240-0068
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                       Other. Specify    automobile deficiency




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 26 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18                  Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                           Case number (if known)

 4.64      Verizon                                                   Last 4 digits of account number         0155                                                       $369.08
           Nonpriority Creditor's Name
           PO Box 15124                                              When was the debt incurred?             2018
           Albany, NY 12212-5124
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       Contingent
             Debtor 1 only
                                                                       Unliquidated
             Debtor 2 only
                                                                       Disputed
             Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
             At least one of the debtors and another                   Student loans
             Check if this claim is for a community debt               Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts

             Yes                                                        Other. Specify     services

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency is
   trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have
   more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for
   any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Aristat                                                       Line 4.49 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 PO Box 33720                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Detroit, MI 48232-3720
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital Management Svc                                        Line 4.27 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 698 1/2 South Ogden St                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14206-2317
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent                                                    Line 4.64 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 800 SW 39th Street, #100                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Renton, WA 98057
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Malen & Associates                                            Line 4.46 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 123 Frost Street                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 203
 Westbury, NY 11590
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mercantile                                                    Line 4.4 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 165 Lawrence Bell Drive                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 100
 Buffalo, NY 14221-7900
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Funding                                               Line 4.56 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Drive                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nationwide Credit                                             Line 4.3 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PO Box 14581                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Des Moines, IA 50306-3581
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 27 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1        Filed 12/19/18                  Entered 12/19/18 14:51:50

 Debtor 1 Timothy Preston Higgins, Jr.
 Debtor 2 Karen Michelle Higgins                                                                         Case number (if known)

 Northland Group                                               Line 4.37 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 390846                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Minneapolis, MN 55439
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Pioneer Credit Recovery                                       Line 2.3 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 500                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Horseheads, NY 14845
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.61 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd.                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 1
 Norfolk, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.19 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd.                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Professional Placement Sv                                     Line 4.37 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 PO Box 612                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Milwaukee, WI 53201-0612
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Radius                                                        Line 4.12 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 PO Box 390846                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Minneapolis, MN 55439
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Attorney's Office                                          Line 2.3 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn LI Bankruptcy Proc                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 610 Federal Plaza, 5th Fl
 Central Islip, NY 11722-4454
                                                               Last 4 digits of account number


 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each type
   of unsecured claim.

                                                                                                                                 Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                            0.00
 Total claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                    14,149.58
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                    14,149.58

                                                                                                                                 Total Claim
                        6f.   Student loans                                                                 6f.       $                            0.00
 Total claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that you
                              did not report as priority claims                                             6g.       $                        0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                        0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount here. 6i.          $                  215,554.92

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  215,554.92




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 28 of 28
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                       Case 8-18-78529-reg                           Doc 1   Filed 12/19/18        Entered 12/19/18 14:51:50


 Fill in this information to identify your case:

 Debtor 1                Timothy Preston Higgins, Jr.
                         First Name                         Middle Name            Last Name

 Debtor 2                Karen Michelle Higgins
 (Spouse if, filing)     First Name                         Middle Name            Last Name

 United States Bankruptcy Court for the:             EASTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                          Check if this is an
                                                                                                                                     amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


        Person or company with whom you have the contract or lease                   State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code

     2.1      GMAC                                                                      2016 Chevrolet Traverse
                                                                                        autombile lease expires February 2019

     2.2      GMAC                                                                      2016 Chevrolet Malibu
                                                                                        lease expires February 2019




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                          Case 8-18-78529-reg                          Doc 1   Filed 12/19/18     Entered 12/19/18 14:51:50


 Fill in this information to identify your case:

 Debtor 1                   Timothy Preston Higgins, Jr.
                            First Name                           Middle Name         Last Name

 Debtor 2                   Karen Michelle Higgins
 (Spouse if, filing)        First Name                           Middle Name         Last Name

 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

         No
         Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

         No. Go to line 3.
         Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to
      fill out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:

    3.1                                                                                               Schedule D, line
                Name
                                                                                                      Schedule E/F, line
                                                                                                      Schedule G, line
                Number             Street
                City                                     State                        ZIP Code




    3.2                                                                                               Schedule D, line
                Name
                                                                                                      Schedule E/F, line
                                                                                                      Schedule G, line
                Number             Street
                City                                     State                        ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                        Case 8-18-78529-reg                          Doc 1     Filed 12/19/18              Entered 12/19/18 14:51:50




 Fill in this information to identify your case:

 Debtor 1                 Timothy Preston Higgins, Jr.
                          First Name                        Middle Name                  Last Name

 Debtor 2                 Karen Michelle Higgins
 (Spouse if, filing)      First Name                        Middle Name                  Last Name

 United States Bankruptcy Court for the:             EASTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                                 Check if this is an
                                                                                                                                            amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                             Dates Debtor 2
                                                                lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

              No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 From January 1 of current year until                Wages, commissions,                        $40,000.00           Wages, commissions,                       $0.00
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips

                                                     Operating a business                                            Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                       Case 8-18-78529-reg                           Doc 1     Filed 12/19/18              Entered 12/19/18 14:51:50

 Debtor 1      Timothy Preston Higgins, Jr.
 Debtor 2      Karen Michelle Higgins                                                                       Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income        Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.    (before deductions
                                                                                    exclusions)                                             and exclusions)

 For last calendar year:                             Wages, commissions,                        $80,000.00           Wages, commissions,                  $0.00
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips

                                                     Operating a business                                            Operating a business


 For the calendar year before that:                  Wages, commissions,                        $80,000.00           Wages, commissions,                  $0.00
 (January 1 to December 31, 2016 )                 bonuses, tips                                                   bonuses, tips

                                                     Operating a business                                            Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income        Gross income
                                                   Describe below.                  each source                    Describe below.          (before deductions
                                                                                    (before deductions and                                  and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Social Security                                           $33,000.00
 the date you filed for bankruptcy:   Disability

                                                   retirement income                            $30,000.00
                                                   (net)

 For last calendar year:                           Social Security                              $33,000.00
 (January 1 to December 31, 2017 )                 Disability

 For the calendar year before that:                Social Security                              $33,000.00
 (January 1 to December 31, 2016 )                 Disability


 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to
                                   an attorney for this bankruptcy case.


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                       Case 8-18-78529-reg                           Doc 1     Filed 12/19/18              Entered 12/19/18 14:51:50

 Debtor 1      Timothy Preston Higgins, Jr.
 Debtor 2      Karen Michelle Higgins                                                                       Case number (if known)



       Creditor's Name and Address                              Dates of payment             Total amount          Amount you         Was this payment for ...
                                                                                                     paid            still owe
       GMAC                                                     3 x $504                        $1,512.00                     $0.00    Mortgage
                                                                                                                                       Car
                                                                                                                                       Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other

       GMAC                                                     3 x $261                          $783.00                     $0.00    Mortgage
                                                                                                                                       Car
                                                                                                                                       Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other

       Patricia Manzo, Esq.                                     November 2018                   $5,160.00                     $0.00    Mortgage
                                                                                                                                       Car
                                                                                                                                       Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                        Other legal fees


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent,
      including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child
      support and alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you         Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you         Reason for this payment
                                                                                                     paid            still owe        Include creditor's name

 Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                           Status of the case
       Case number
       Higgins v. Higgins                                       Divorce                     Nassau County Supreme                       Pending
                                                                                            Court                                       On appeal
                                                                                                                                        Concluded

                                                                                                                                      discontinuing action

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                       Case 8-18-78529-reg                           Doc 1     Filed 12/19/18              Entered 12/19/18 14:51:50

 Debtor 1      Timothy Preston Higgins, Jr.
 Debtor 2      Karen Michelle Higgins                                                                       Case number (if known)



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                   Value of the
                                                                                                                                                        property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        No
        Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       St. Thomas the Apostle                                                                                                 various dates            $2,000.00
       West Hempstead, NY 11552


 Part 6:     List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
    disaster, or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List                  loss                           lost
                                                            pending insurance claims on line 33 of Schedule A/B:
                                                            Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                       Case 8-18-78529-reg                           Doc 1     Filed 12/19/18              Entered 12/19/18 14:51:50

 Debtor 1      Timothy Preston Higgins, Jr.
 Debtor 2      Karen Michelle Higgins                                                                       Case number (if known)


 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment              Amount of
       Address                                                        transferred                                             or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Stuart P. Gelberg, Esq.                                        $2,000 legal fee and $335 court filing                  October 5,                $2,335.00
       600 Old Country Road                                           fee                                                     2017
       Suite 410
       Garden City, NY 11530
       spg@13trustee.net


       Greenpath, Inc.                                                Certificate of Credit Counseling                        December 14,                  $75.00
       36500 Corporate Drive                                                                                                  2018
       Farmington, MI 48331


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment              Amount of
       Address                                                        transferred                                             or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or        Date transfer was
       Address                                                        property transferred                      payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                         Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of           Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP             account number             instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                       Case 8-18-78529-reg                           Doc 1        Filed 12/19/18             Entered 12/19/18 14:51:50

 Debtor 1      Timothy Preston Higgins, Jr.
 Debtor 2      Karen Michelle Higgins                                                                            Case number (if known)


       Name of Financial Institution and                        Last 4 digits of               Type of account or           Date account was        Last balance
       Address (Number, Street, City, State and ZIP             account number                 instrument                   closed, sold,       before closing or
       Code)                                                                                                                moved, or                    transfer
                                                                                                                            transferred
       Northwell Health                                         XXXX-                             Checking                  November 2018            $59,000.00
                                                                                                  Savings
                                                                                                  Money Market
                                                                                                  Brokerage
                                                                                                  Other 403(b)


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?                 Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                             have it?
                                                                      State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access                 Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                     have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                     Describe the property                       Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

       3 children                                                     TD Bank                                    three custodial accounts                $300.00
                                                                                                                 totaling $300


 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you    Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                       Case 8-18-78529-reg                           Doc 1        Filed 12/19/18             Entered 12/19/18 14:51:50

 Debtor 1      Timothy Preston Higgins, Jr.
 Debtor 2      Karen Michelle Higgins                                                                            Case number (if known)


25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                   Status of the
       Case Number                                                    Name                                                                            case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
              A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
              A member of a limited liability company (LLC) or limited liability partnership (LLP)

              A partner in a partnership
              An officer, director, or managing executive of a corporation

              An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                   Employer Identification number
       Address                                                                                                        Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                      Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                     Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                       Case 8-18-78529-reg                           Doc 1     Filed 12/19/18              Entered 12/19/18 14:51:50

 Debtor 1      Timothy Preston Higgins, Jr.
 Debtor 2      Karen Michelle Higgins                                                                       Case number (if known)



 Part 12:    Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Timothy Preston Higgins, Jr.                                       /s/ Karen Michelle Higgins
 Timothy Preston Higgins, Jr.                                           Karen Michelle Higgins
 Signature of Debtor 1                                                  Signature of Debtor 2

 Date     December 17, 2018                                             Date      December 17, 2018

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
  No
  Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
  No
  Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 8

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                       Case 8-18-78529-reg                           Doc 1    Filed 12/19/18           Entered 12/19/18 14:51:50



 Fill in this information to identify your case:

 Debtor 1                Timothy Preston Higgins, Jr.
                         First Name                         Middle Name                Last Name

 Debtor 2                Karen Michelle Higgins
 (Spouse if, filing)     First Name                         Middle Name                Last Name

 United States Bankruptcy Court for the:             EASTERN DISTRICT OF NEW YORK

 Case number
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                  12/15


If you are an individual filing under chapter 7, you must fill out this form if:
   creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral What do you intend to do with the property that    Did you claim the property
                                                              secures a debt?                                    as exempt on Schedule C?

    Creditor's                                                               Surrender the property.                      No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a         Yes
    Description of                                                            Reaffirmation Agreement.
    property                                                                 Retain the property and [explain]:
    securing debt:

    Creditor's                                                               Surrender the property.                      No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a         Yes
    Description of                                                            Reaffirmation Agreement.
    property                                                                 Retain the property and [explain]:
    securing debt:

    Creditor's                                                               Surrender the property.                      No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a         Yes
    Description of                                                            Reaffirmation Agreement.
    property                                                                 Retain the property and [explain]:
    securing debt:

    Creditor's                                                               Surrender the property.                      No




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                       Case 8-18-78529-reg                           Doc 1    Filed 12/19/18           Entered 12/19/18 14:51:50



 Debtor 1      Timothy Preston Higgins, Jr.
 Debtor 2      Karen Michelle Higgins                                                                   Case number (if known)


    name:                                                                    Retain the property and redeem it.                          Yes
                                                                             Retain the property and enter into a
    Description of                                                            Reaffirmation Agreement.
    property                                                                 Retain the property and [explain]:
    securing debt:



 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                                Will the lease be assumed?

 Lessor's name:               GMAC                                                                                                 No

                                                                                                                                   Yes

 Description of leased        2016 Chevrolet Traverse
 Property:                    autombile lease expires February 2019

 Lessor's name:               GMAC                                                                                                 No

                                                                                                                                   Yes

 Description of leased        2016 Chevrolet Malibu
 Property:                    lease expires February 2019




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                        page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                       Case 8-18-78529-reg                           Doc 1   Filed 12/19/18        Entered 12/19/18 14:51:50



 Debtor 1      Timothy Preston Higgins, Jr.
 Debtor 2      Karen Michelle Higgins                                                              Case number (if known)




 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Timothy Preston Higgins, Jr.                                            X /s/ Karen Michelle Higgins
       Timothy Preston Higgins, Jr.                                                   Karen Michelle Higgins
       Signature of Debtor 1                                                          Signature of Debtor 2

       Date        December 17, 2018                                               Date    December 17, 2018




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                      page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                       Case 8-18-78529-reg                           Doc 1    Filed 12/19/18     Entered 12/19/18 14:51:50

B2030 (Form 2030) (12/15)
                                                              United States Bankruptcy Court
                                                                      Eastern District of New York
             Timothy Preston Higgins, Jr.
 In re       Karen Michelle Higgins                                                                           Case No.
                                                                                  Debtor(s)                   Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     2,000.00
             Prior to the filing of this statement I have received                                        $                     2,000.00
             Balance Due                                                                                  $                        0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                 Other (specify):

4.     The source of compensation to be paid to me is:
                  Debtor                 Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value and exemption planning.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding and appeals.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 17, 2018                                                            /s/ Stuart P. Gelberg
     Date                                                                         Stuart P. Gelberg sg6986
                                                                                  Signature of Attorney
                                                                                  Stuart P. Gelberg, Esq
                                                                                  600 Old Country Road Ste 410
                                                                                  Garden City, NY 11530-2009
                                                                                  516-228-4280 Fax: 516-228-4278
                                                                                  spg@13trustee.net
                                                                                  Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 8-18-78529-reg                           Doc 1    Filed 12/19/18       Entered 12/19/18 14:51:50




                                                              United States Bankruptcy Court
                                                                      Eastern District of New York
            Timothy Preston Higgins, Jr.
 In re      Karen Michelle Higgins                                                                          Case No.
                                                                                    Debtor(s)               Chapter    7




                                              VERIFICATION OF CREDITOR MATRIX


        The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.


 Date: December 17, 2018                                                 /s/ Timothy Preston Higgins, Jr.
                                                                         Timothy Preston Higgins, Jr.
                                                                         Signature of Debtor

 Date: December 17, 2018                                                 /s/ Karen Michelle Higgins
                                                                         Karen Michelle Higgins
                                                                         Signature of Debtor

 Date: December 17, 2018                                                 /s/ Stuart P. Gelberg
                                                                         Signature of Attorney
                                                                         Stuart P. Gelberg sg6986
                                                                         Stuart P. Gelberg, Esq
                                                                         600 Old Country Road Ste 410
                                                                         Garden City, NY 11530-2009
                                                                         516-228-4280 Fax: 516-228-4278




USBC-44                                                                                                                         Rev. 9/17/98


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case 8-18-78529-reg   Doc 1   Filed 12/19/18   Entered 12/19/18 14:51:50




}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                   ADT Security System
                   c/o Virtuoso Sourcing Grp
                   PO Box 14581
                   Des Moines, IA 50306-3581


                   Alexander Shalshin MD
                   PO Box 918
                   Syosset, NY 11791


                   Alliance One Receivables
                   6565 Kimball Drive
                   Suite 200
                   Gig Harbor, WA 98335


                   American Express
                   PO Box 981537
                   El Paso, TX 79998


                   Aristat
                   PO Box 33720
                   Detroit, MI 48232-3720


                   BAC
                   PO Box 982234
                   El Paso, TX 79998-2234


                   Bank of America
                   PO Box 982234
                   El Paso, TX 79998-2234


                   Bank of America
                   c/o Mercantile
                   165 Lawrence Drive
                   Suite 100
                   Buffalo, NY 14221-7900


                   Brooks Brothers
                   PO Box 6497
                   Sioux Falls, SD 57117-4000


                   Capital Management Svc
                   698 1/2 South Ogden St
                   Buffalo, NY 14206-2317
Case 8-18-78529-reg   Doc 1   Filed 12/19/18   Entered 12/19/18 14:51:50




               Capital One
               c/o Northland Group
               PO Box 390846
               Minneapolis, MN 55439


               Capital One
               PO Box 85015
               Richmond, VA 23285-5075


               Capital One
               PO Box 71083
               Charlotte, NC 28272-1083


               Capital One/Best Buy
               PO Box 5253
               Carol Stream, IL 60197


               Capital One/Dress Barn
               PO Box 71107
               Charlotte, NC 28272-1106


               Chase
               PO Box 1423
               Charlotte, NC 28201-1423


               Citibank, NA
               c/o Portfolio Recovery
               120 Corporate Blvd
               Norfolk, VA 23502


               Citicards
               PO Box 9001037
               Louisville, KY 40290-1037


               Citicards
               c/o Portfolio Recovery
               120 Corporate Blvd
               Suite 100
               Norfolk, VA 23502


               Comenity Bank
               c/o Portfolio Recovery
               120 Corporate Blvd.
               Suite 1
               Norfolk, VA 23502
Case 8-18-78529-reg   Doc 1   Filed 12/19/18   Entered 12/19/18 14:51:50




               Congressional FCU
               PO Box 23267
               Washington, DC 20026-3267


               Convergent
               800 SW 39th Street, #100
               Renton, WA 98057


               Delaware River Jt Toll Br
               PO Box 4971
               Trenton, NJ 08650


               Discover
               PO Box 71098
               Charlotte, NC 28272-1084


               Discover Bank
               c/o Radius Global Sol
               PO Box 390846
               Minneapolis, MN 55439


               Discover Card
               c/o EIS Collections
               PO Box 1398
               Reynoldsburg, OH 43068-6398


               Erica Sakol, Esq.
               114 Old Country Road
               Suite 200
               Mineola, NY 11501


               Fidelity
               PO Box 790408
               Saint Louis, MO 63179-0408


               Foxx Dental of FranklinSq
               157 New Hyde Park Road
               Franklin Square, NY 11010


               GM Financial
               PO Box 181145
               Arlington, TX 76096


               GMAC
Case 8-18-78529-reg   Doc 1   Filed 12/19/18   Entered 12/19/18 14:51:50




               Great Lakes
               PO Box 7860
               Madison, WI 53707-7860


               Home Depot
               PO Box 7903545
               Saint Louis, MO 63179-0345


               Internal Revenue Service
               PO Box 7346
               Philadelphia, PA 19101-7346


               Jonathan Kroll, Esq.
               400 Garden City Plaza
               Suite 435
               Garden City, NY 11530


               Kohl's
               PO Box 2983
               Milwaukee, WI 53201-2983


               Lending Club
               Payment Solutions Dept
               71 Stevenson Street
               Suite 300
               San Francisco, CA 94105


               Lynbrook Village Court
               c/o Fundamental Bus Svcs
               14 Front Street
               Hempstead, NY 11550


               Macy's
               PO Box 78008
               Phoenix, AZ 85062-8008


               Malen & Associates
               123 Frost Street
               Suite 203
               Westbury, NY 11590


               Margot Spitzer, MD
               14 Meadow Lane
               Lawrence, NY 11559
Case 8-18-78529-reg   Doc 1   Filed 12/19/18   Entered 12/19/18 14:51:50




               Mercantile
               165 Lawrence Bell Drive
               Suite 100
               Buffalo, NY 14221-7900


               Midland Funding
               2365 Northside Drive
               San Diego, CA 92108


               MTA Bridges & Tunnels
               PO Box 15185
               Albany, NY 12212


               NAPPM
               PO Box 199
               Glen Head, NY 11545-0199


               Nassau Anesthesia
               c/o C.tech Collections
               PO Box 402
               Mount Sinai, NY 11766


               Nassau Co Medical Center
               PO Box 32069
               New York, NY 10087-2069


               Nassau County Photo Enf
               c/o Alliance One
               PO Box 11641
               Tacoma, WA 98411-6641


               Nassau County Photo Enf
               PO Box 758
               Plainview, NY 11803


               Nassau TPVA
               c/o Alliance One
               PO Box 510267
               Livonia, MI 48151-6267


               National Grid
               PO Box 11791
               Newark, NJ 07101-9991
Case 8-18-78529-reg   Doc 1   Filed 12/19/18   Entered 12/19/18 14:51:50




               Nationwide Credit
               PO Box 14581
               Des Moines, IA 50306-3581


               NEFCU
               1000 Corporate Drive
               Westbury, NY 11590


               Northland Group
               PO Box 390846
               Minneapolis, MN 55439


               Northwell
               3451 Harry S Truman Blvd
               Saint Charles, MO 63301-4047


               Northwell Health
               c/o Brown & Joseph
               PO Box 59838
               Schaumburg, IL 60159-0838


               Northwell Health/NSUH
               c/o Professional Clms Bur
               PO Box 9060
               Hicksville, NY 11802-9060


               Northwell/LIJ VS
               PO Box 4326
               Manhasset, NY 11030


               Northwell/NSUH
               PO Box 4318
               Manhasset, NY 11030


               NYC Dept of Finance
               Church Street Station
               PO Box 3600
               New York, NY 10008


               Old Navy
               PO Box 960017
               Orlando, FL 32896-0017
Case 8-18-78529-reg   Doc 1   Filed 12/19/18   Entered 12/19/18 14:51:50




               PDCN Emergency Amb
               PO Box 416659
               Boston, MA 02241-6659


               Pioneer Credit Recovery
               PO Box 500
               Horseheads, NY 14845


               Port Auth NJ & NJ
               Tolls by Mail
               PO Box 15183
               Albany, NY 12212-5183


               Portfolio Recovery
               120 Corporate Blvd.
               Suite 1
               Norfolk, VA 23502


               Portfolio Recovery
               120 Corporate Blvd.
               Norfolk, VA 23502


               Professional Placement Sv
               PO Box 612
               Milwaukee, WI 53201-0612


               Progressive Leasing
               256 Data Drive
               Draper, UT 84020


               PSEG
               PO Box 9050
               Hicksville, NY 11801


               Radius
               PO Box 390846
               Minneapolis, MN 55439


               Synchrony Bank/Amazon
               PO Box 960013
               Orlando, FL 32896-0013


               Synchrony Bank/BP
               PO Box 530942
               Atlanta, GA 30353-0942
Case 8-18-78529-reg   Doc 1   Filed 12/19/18   Entered 12/19/18 14:51:50




               Synchrony Bank/PC Richard
               PO Box 965036
               Orlando, FL 32896


               Synchrony Bank/PC Richard
               PO Box 960061
               Orlando, FL 32896-0061


               Synchrony Bank/WalMart
               c/o Portfolio Recovery
               120 Corporate Blvd
               Norfolk, VA 23502


               Synchrony Bank/Walmart
               Attn Bankruptcy Dept
               PO Box 965064
               Orlando, FL 32896-5064


               US Attorney's Office
               Attn LI Bankruptcy Proc
               610 Federal Plaza, 5th Fl
               Central Islip, NY 11722-4454


               US Bank
               PO Box 068
               Buffalo, NY 14240-0068


               Verizon
               PO Box 15124
               Albany, NY 12212-5124


               Village of Mineola
               155 Washington Avenue
               Mineola, NY 11501
                       Case 8-18-78529-reg                           Doc 1      Filed 12/19/18         Entered 12/19/18 14:51:50



                                                     UNITED STATES BANKRUPTCY COURT
                                                      EASTERN DISTRICT OF NEW YORK


                                                        STATEMENT PURSUANT TO LOCAL
                                                          BANKRUPTCY RULE 1073-2(b)
                             Timothy Preston Higgins, Jr.
 DEBTOR(S):                  Karen Michelle Higgins                                                     CASE NO.:.

        Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are
spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 541(a).]

   NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

   THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:



1. CASE NO.:                    JUDGE:                  DISTRICT/DIVISION:

CASE STILL PENDING (Y/N):                                               [If closed] Date of closing:

 CURRENT STATUS OF RELATED CASE:
                                                                             (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


2. CASE NO.:                    JUDGE:                  DISTRICT/DIVISION:

CASE STILL PENDING (Y/N):                                               [If closed] Date of closing:

 CURRENT STATUS OF RELATED CASE:
                                                                             (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


3. CASE NO.:                    JUDGE:                  DISTRICT/DIVISION:

CASE STILL PENDING (Y/N):                                               [If closed] Date of closing:




                                                                                   (OVER)
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 8-18-78529-reg                           Doc 1      Filed 12/19/18        Entered 12/19/18 14:51:50


DISCLOSURE OF RELATED CASES (cont'd)

 CURRENT STATUS OF RELATED CASE:
                                                                             (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.


TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N):                       Y


CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated elsewhere on this form.


 /s/ Stuart P. Gelberg
 Stuart P. Gelberg sg6986
 Signature of Debtor's Attorney                                                             Signature of Pro Se Debtor/Petitioner
 Stuart P. Gelberg, Esq
 600 Old Country Road Ste 410
 Garden City, NY 11530-2009
 516-228-4280 Fax:516-228-4278                                                              Signature of Pro Se Joint Debtor/Petitioner


                                                                                            Mailing Address of Debtor/Petitioner


                                                                                            City, State, Zip Code


                                                                           Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.




USBC-17                                                                                                               Rev.8/11/2009
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
